Citation Nr: 0305806	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active service from November 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted service connection for PTSD and assigned 
a 10 percent evaluation, effective from September 1999.

In an April 2002 substantive appeal, the veteran requested a 
hearing before a Member of the Board.  In June 2002, he 
specifically requested a video-conference hearing.  In July 
2002, the veteran was notified that a video-conference 
hearing was scheduled for August 2002.  He did not appear for 
that hearing, and requested that it be rescheduled.  In 
August 2002, a Member of the Board ruled on the veteran's 
motion for a new hearing, and it was denied.  


FINDINGS OF FACT

1.  From September 29, 1999, to October 7, 2002, the 
veteran's PTSD was primarily manifested by depressed mood, 
anxiety, suspiciousness, panic attacks (occurring weekly or 
less often), and chronic sleep impairment, productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

2.  Evidence dated in October 2002, consisting of a VA 
medical statement and a private psychological evaluation, 
reflect that from October 8, 2002, forward the veteran's PTSD 
has been productive of occupational and social impairment, 
with deficiencies in most areas, due to symptoms such as 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; difficulty in adapting to a 
stressful circumstance (such as work or a work-like setting); 
and an inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for PTSD, effective from September 29, 1999, until October 7, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

2.  The schedular criteria for an evaluation of 70 percent 
for PTSD, effective from October 8, 2002, forward, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying the duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect. The U.S. Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  The appellant was advised, 
by virtue of detailed July 2001 and March 2002 statements of 
the case (SOCs), of the pertinent law and what the evidence 
must show in order to substantiate his claim.  The Board, 
therefore, believes that appropriate notice has been given in 
this matter.  The SOCs also advised him of the evidence that 
had been obtained and considered by the RO.

In particular, in (undated) correspondence from the RO, the 
veteran was advised of the provisions of the VCAA and 
notified that VA would make a reasonable effort to obtain 
evidence pertinent to his claim.  Subsequently, recent 
medical records received by the Board in October 2002 
represent the most current evidence in this claim for an 
increased rating.  It thus appears that all obtainable 
evidence identified by the veteran relative to him claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA. 38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098- 99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

II.  Factual Background

The veteran's service medical records were negative for any 
complaints of psychiatric symptomatology and did not include 
any diagnosis of a psychiatric disorder.  Psychiatric 
evaluation was negative, as shown by a May 1971 medical board 
examination report.

November 1971 and November 1973 VA examination reports did 
not include any notation of a psychiatric or personality 
disorder.

The record includes a psychological evaluation conducted in 
January 1990, at which time diagnoses of dysthymia and a 
dependent personality disorder were made.  The examiner 
identified the veteran's stressors as: great pain, back and 
extremity injuries, unemployment, and resentment toward 
railroad employer.  A GAF (Global Assessment of Functioning) 
score of 40 was assigned.  

In September 1999, the veteran filed a claim of entitlement 
to service connection for PTSD.  In an October 1999 
statement, the veteran explained that he had served in Korea, 
during the Vietnam era, as an infantryman.  He stated that 
his duties included ambush patrols, strike forces, and guard 
post duty.  The veteran also detailed an incident (stressor) 
in which he had initially been on a truck full of soldiers, 
but was called back to duty and, minutes thereafter, the 
truck was ambushed and all of the soldiers were killed.  

VA medical records reflect that, in October 1999, the veteran 
was seen for an initial assessment at which time he discussed 
his service experience in Korea and the stressors which 
occurred during service.  At that time, the veteran 
complained of PTSD, manifested by poor sleep, extreme 
feelings of tension, irritability and anxiety, poor 
concentration, and low motivation.  He also noted that he 
experienced nightmares and flashbacks of traumatic events 
which had occurred during his tour in Korea.  Objective 
examination revealed that his hygiene and appearance were 
good.  Psychomotor activity level was constricted, with 
underlying tension.  Mood was depressed, and the psychiatrist 
commented that there was much repressed anger.  Associations 
were intact.  There were no suicidal, homicidal, self-
injurious, destructive, dangerous, psychotic, impulsive, or 
hypomaniac processes noted.  An assessment of PTSD was made.   

A January 2000 VA mental health note shows that a diagnosis 
of PTSD was made.  It was noted that the veteran was focused 
on physical problems and appeared to be in physical 
discomfort.  Associations were intact, and thoughts were 
logical and rational.  There were no suicidal, destructive, 
psychotic or hypomaniac features.  

A VA examination was conducted in April 2000, at which time 
the veteran gave details of his service experience and 
stressors which occurred in Korea, particularly the truck 
ambush.  The examiner noted that the veteran had never been 
hospitalized for psychiatric reasons and had begun receiving 
psychiatric treatment in October 1999.  Objective examination 
revealed that the veteran was fully oriented, with no memory 
deficits, and had no problem with perception or language 
function.  It was noted that he had not been suicidal or 
homicidal, and that he had no history of hallucinations or 
delusions.  The examiner concluded that the veteran had 
undergone a stressor that was horrifying and which later 
caused him to have nightmares, but that there was no other 
evidence that he had PTSD.  It was noted that his restriction 
in social activity were due to economic factors and not to 
PTSD.  The examiner noted that the veteran had transient 
emotional impairment due to dysthymia.  Diagnoses of 
dysthymic disorder, causing transient emotional impairment 
and dependent personality disorder were made.  A GAF score of 
75 was assigned for dysthmic disorder, and an overall GAF 
score of 55 was assigned for all of the veteran's diagnosed 
disorders. 

In May 2000, the veteran's service personnel records were 
added to the file.  Also on file is an August 2000 e-mail 
from a serviceman who described and corroborated the stressor 
by the veteran.  The serviceman indicated that he had 
responded to a distress call in conjunction with that 
incident, and indicated that the veteran had also been at the 
scene of the ambush, shortly after it occurred.  

The RO denied entitlement to service connection for dysthymic 
disorder with dependent personality (claimed as PTSD and 
depression) in a June 2000 rating action. 

VA medical records reflect that the veteran was treated for 
PTSD throughout the year 2000.  An entry dated in October 
2000 shows that the veteran's nightmares had increased and 
his insomnia had worsened.  

Another VA examination was conducted in June 2001.  The 
veteran reported that, socially, he spent time with his 
grandson, but did not have any friends.  He reported that he 
belonged to the Disabled American Veterans and Veterans of 
Foreign Wars, but did not go to their meetings.  It was noted 
that he was casually dressed.  Mental status examination 
revealed that the veteran spoke in a goal-directed manner.  
Affects were fully ranged and appropriate to content.  There 
was no evidence of delusional or hallucinatory experiences.  
There was no indication of homicidal or suicidal ideation.  
It was noted that the veteran was oriented to time, place, 
and person.  Recent and remote memory were grossly intact, 
and judgment was described as adequate.  

The examiner commented that he thought the veteran did have 
PTSD, and identified the ambush in Korea as a stressor.  It 
was noted that the veteran had nightmares and daytime 
intrusions about the ambush and fire-fights that went on 
around the Demilitarized Zone.  The examiner opined that the 
veteran also had a personality disorder, as well as a major 
depressive disorder, and believed that a lot of the veteran's 
frustration and irritability was due to his inability to work 
and ability to support a family.  Axis I diagnoses of chronic 
PTSD and major depressive disorder were made.  An Axis II 
diagnosis of personality disorder was also made.  The 
examiner stated that the nightmares, difficulty sleeping and 
some of the irritability were related to the PTSD.  He 
attributed most of the irritability and depressive symptoms 
to the personality disorder.  A GAF score of 65 was assigned 
for PTSD and a score of 58 was assigned for the personality 
disorder.  

A psychological evaluation report was also issued in June 
2001.  The report noted that the veteran's symptoms included: 
suicidal ideation, feelings of guilt, depression, 
hopelessness, worthlessness, tearfulness, anxiety, a loss of 
pleasure in activities, decreased energy, motivation, and 
concentration, poor sleep, racing thoughts, and daily panic 
attacks.  The psychologist noted that testing indicated that 
the veteran tended to exaggerate problems and complaints.  

The psychologist summarized that a review of the veteran's 
records indicated that he had a long history of adopting the 
"sick role".  It was noted that it was likely that this was 
one of his greatest deterrents in terms of occupational 
functioning.  The psychologist opined that, although the 
veteran presented with a clear stressor and results from the 
clinical interview and testing suggested a diagnosis of PTSD, 
the veteran's tendency to over-respond, coupled with his 
history, made these results questionable at best.  It was 
noted that this was not to say that the veteran was not 
psychologically distressed, but that his difficulties did not 
appear to be primarily attributable to his military 
experience.  Axis I diagnoses of dysthymic disorder and 
alcohol abuse in sustained full remission were made.  
Occupational problems and problems with primary support group 
were identified as stressors.  A GAF score of 50 was 
assigned.  

In a July 2001 rating action, the RO granted entitlement to 
service connection for PTSD, for which a 10 percent 
evaluation was granted effective from September 1999.  The RO 
also denied entitlement to service connection for depression, 
claimed as secondary to PTSD.  

The record contains August 2001 and January 2002 VA medical 
statements from a staff psychiatrist and clinical social 
worker.  (These two statements are essentially the same, 
except for their dates.)  It was noted that, since beginning 
treatment in October 1999, the veteran had tried and failed 
on numerous anti-depressant medications.  Symptoms including, 
sleeplessness, anxiety, nightmares, and flashbacks as well as 
poor motivation.  It was noted that his depression and 
anxiety continued to be problematic with frequent bouts of 
suicidal ideation.  It was the opinion of the veteran's 
treatment team that he was not a candidate for employment due 
to his chronic psychiatric problems.  It was also pointed out 
that he had difficulty concentrating, and with his 
frustration level.  Diagnoses of PTSD and recurrent, severe 
major depression were made.  The veteran's 2001 VA mental 
health clinic records are also on file.  

In a March 2002 decision, the 10 percent evaluation for PTSD 
was continued.  

In October 2002, additional evidence was submitted for the 
record which was accompanied by a waiver of consideration of 
the evidence by the agency of original jurisdiction (the RO).  
This evidence included a private psychological evaluation 
report dated in October 2002.  The examiner described the 
veteran as neatly dressed, well-groomed, and alert.  It was 
noted that he was oriented to time, place, and person.  There 
was no indication of symptoms such as loose associations or 
delusions, and the veteran denied having hallucinations.  It 
was noted that he did appear to be overly suspicious of 
others.  Speech was described as logical, coherent, and goal-
directed, although it was often not of normal rate and 
volume.  It was noted that his symptoms impacted his mood and 
that they were severe enough as to interfere with activities 
of daily living, including sleeping, eating, and engaging in 
pleasurable activities.  It was commented that intrusive 
thoughts and mood problems interfered with the veteran's 
ability to concentrate.  The examiner stated that the veteran 
demonstrated relatively severe symptoms of PTSD, impacting 
all of the areas of functioning in his life.  

The examiner summarized that the veteran had difficulty with 
his sleep, tended to have angry outbursts, difficulty 
concentrating, hyper-vigilance, and an exaggerated startle 
response, and noted that the veteran's problems clearly 
interfered with his social, occupational, and family life.  A 
diagnosis of PTSD was made and a GAF score of 45 was 
assigned, representing serious symptoms impacting social and 
occupational functioning.  The examiner noted that he 
disagreed with the VA finding that the veteran's symptoms of 
PTSD were mild.  The examiner explained that, although 
previous evaluations may have indicated relatively mild 
symptoms, this might have been a function of the evaluation 
process rather than an accurate portrayal of the severity of 
his problems.  The psychologist opined that it was unlikely 
that the veteran would have demonstrated the significant and 
on-going problems he had experienced in his life had he not 
been exposed to relatively severe trauma in service.  It was 
noted that the primary factor interfering with his ability to 
work was associated with his PTSD.  The examiner commented 
that it was difficult, if not impossible, to try to 
differentiate between depressive symptoms associated with 
vocational failure as opposed to symptoms related to PTSD.

Also of record is an October 2002 VA medical statement from a 
staff psychiatrist and mental health therapist who were 
treating the veteran for PTSD.  It was noted that he was 
first seen in October 1999, at which time his symptoms 
included severe depression, crying spells, trouble sleeping, 
and intrusive thoughts.  The statements indicated that his 
treatment had included individual and group therapy as well 
as medication management.  The statement revealed that the 
veteran had been unemployed since 1987, and since that time 
had been unable to secure employment.  His ability to 
tolerate stress had diminished.  It was noted that the 
veteran had severe problems with authority.  The statement 
indicated that he had frequent bouts of suicidal ideation, 
with a plan to wreck his car.  The authors summarized that 
the veteran was unable to secure and maintain employment due 
to severe depression as well as the inability to tolerate 
being around people.  In summary, the authors opined that the 
veteran's prognosis was poor, and pointed out that his 
judgment was quite impaired and his ability to problem-solve 
was almost non-existent.  

III.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate diagnostic codes identify the various disabilities.  
In view of the potential number of atypical instances, it is 
not expected that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.

The criteria for rating PTSD, in Diagnostic Code (DC) 9411, 
pursuant to 38 C.F.R. § 4.130 (2002), provide for the 
following pertinent evaluations:

30 percent for occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events);

50 percent for occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting ); inability to establish and maintain 
effective relationships; and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

IV.  Analysis

In the present case, the veteran's service-connected PTSD is 
currently evaluated as 10 percent disabling, under DC 9411.  
This rating was made effective from September 29, 1999, the 
date of receipt of the claim for PTSD.

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

A review of the overall record convinces the Board that 
staged ratings are warranted in this case.  VA treatment 
records dated in October 1999, just after the veteran filed 
his PTSD claim in September 1999, reflect that he complained 
of PTSD, manifested by poor sleep, extreme feelings of 
tension, irritability, and anxiety, poor concentration, and 
low motivation.  Objective examination revealed that his 
hygiene and appearance were good, but that mood was depressed 
due to much repressed anger.  Associations were intact.  
There were no suicidal, homicidal, self-injurious, 
destructive, dangerous, psychotic, impulsive, or hypomaniac 
processes noted.  An assessment of PTSD was made at that 
time.  

Treatment records and examination reports dated from January 
2000 to June 2001 reflected that the veteran was fully 
oriented with no memory deficits and had no problem with 
perception or language function, and that his thoughts were 
logical.  These records reflected that the veteran was not 
suicidal or homicidal.  The June 2001 examination report 
reflected that his recent and remote memory were grossly 
intact and his judgment was described as adequate.  During 
that time, the veteran's PTSD was primarily manifested by 
nightmares; intrusive thoughts and trouble sleeping were also 
noted.  GAF scores ranging from 75 to 50 were assigned.  

The Board notes that the June 2001 psychological evaluation 
report showed that the veteran's symptoms included: suicidal 
ideation, feelings of guilt, depression, hopelessness, 
worthlessness, tearfulness, anxiety, a loss of pleasure in 
activities, decreased energy, motivation, and concentration, 
poor sleep, racing thoughts, and daily panic attacks.  Many 
of these symptoms, such as disturbances of motivation and 
mood and panic attacks occurring more than once a week, are 
consistent with the assignment of a 50 percent evaluation 
under DC 9411.  However, the findings made during the June 
2001 VA psychological evaluation were inconsistent with those 
made during the VA examination conducted by a psychiatrist in 
June 2001, inasmuch as the symptoms noted during the 
psychological examination were of greater severity than those 
noted upon psychiatric examination.  In reconciling the two 
reports, the Board notes that, in the June 2001 report of 
psychological evaluation, the psychologist noted that testing 
indicated that the veteran tended to exaggerate problems and 
complaints.  In the Board's eyes, this finding renders the 
results of the July 2001 psychological evaluation somewhat 
unreliable, and therefore the Board is unable to grant an 
evaluation in excess of 30 percent based upon that evidence.  

Similarly, with full consideration of our policy to resolve 
any reasonable doubt in favor of the veteran, the Board finds 
that the VA medical statements dated in August 2001 and 
January 2002, and VA medical records accompanying those 
statements, can be read to reflect that the veteran's PTSD 
symptoms were consistent with an evaluation of 30 percent.  

Accordingly, between September 29,1999, and October 7, 2002, 
we find that the record establishes that the criteria for a 
30 percent evaluation were met.  Specifically, symptomatology 
identified during that time, to include depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), and chronic sleep impairment, are consistent with the 
symptoms specifically enumerated under DC9411, governing the 
assignment of a 30 percent evaluation under that code.   
Accordingly, the assignment of a 30 percent evaluation from 
September 29, 1999, to October 7, 2002, for PTSD is 
warranted.  

Most recently, a VA medical statement and a private 
psychological evaluation, both dated in October 2002, have 
been added to the record, both of which reflect that the 
veteran's PTSD has increased in severity.  The VA medical 
statement documented symptoms of suicidal ideation and stated 
that the veteran was unable to secure and maintain employment 
due to his severe depression and inability to tolerate being 
around people.  That statement also pointed out that the 
veteran's judgment was quite impaired and his ability to 
problem-solve was non-existent.  The private psychological 
evaluation report revealed that the veteran was overly 
anxious, fearful, and depressed to the point that his 
symptoms interfered with the activities of daily living, 
including sleeping and eating.  Overall, the examiner noted 
that the veteran demonstrated relatively severe PTSD 
symptoms, for which a GAF score of 45 was assigned.  As noted 
above, a GAF score of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

Overall, and again mindful of the reasonable-doubt doctrine, 
the Board concludes that the most recent evidence is 
consistent with a finding that the veteran's PTSD is 
productive of occupational and social impairment, with 
deficiencies in most areas, as demonstrated by symptoms of 
suicidal ideation and findings made by competent medical 
professionals that the veteran has difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting) and an inability to establish and maintain effective 
relationships.  Accordingly, a 70 percent evaluation for PTSD 
is granted, effective from October 8, 2002.

None of the evidence of record reflects that a 100 percent 
evaluation for PTSD has been warranted at any time since 
September 1999.  The evidence currently on file does not 
document symptoms of PTSD consistent with total occupational 
and social impairment, due to symptoms such as gross 
impairment of thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  

In accordance with the foregoing analysis, the Board 
concludes that the evidence of record supports the grant of a 
30 percent evaluation for PTSD from September 29, 1999, 
through October 7, 2002, and the grant of a 70 percent 
evaluation effective from October 8, 2002.  See Fenderson v. 
West, supra. 


ORDER

Entitlement to an evaluation of 30 percent for PTSD from 
September 29, 1999, through October 7, 2002, is granted.

Entitlement to an evaluation of 70 percent for PTSD from 
October 8, 2002, is granted.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

